Title: Cornelia J. Randolph to Virginia J. Randolph (Trist), 17 August 1817, document 1 in a group of documents on Jefferson’s Trip to Natural Bridge, [ca. 13–17 August 1817]
From: Randolph, Cornelia Jefferson
To: Trist, Virginia Jefferson Randolph


            
              My Dear Virginia
              
                     
                     August 17 1817
                  
            
            We are return’d from the natural bridge more anxious to see it again than we were at first, because in the first place it far surpass’d our expectations, & in the second we saw it under many disadvantages, which will be
			 remov’d when we go again, & grandpapa has promis’d that we shall; our trip was attended with disasters  & accidents from the time  we set off untill we return’d again,  the morning we were to go when we got up we found it
			 was a damp cloudy day, but Grandpapa decided at breakfast that it would not rain & sister Ellen and myself rejoic’d that the sun did not shine & that we should have a cool day for our journey we set off accordingly after Gil & Israel had made us wait two hours but we had not proceeded many miles before it clear’d up the sun shone out & we had one of the hottest most disagreable  days for traveling that could be,
			 then came our first misfortune in going over a high bridge one of the wheel horses broke through & sank up in the 
                  nearly half way in the hole we all got out as quick as we could & found  that the bridge was entirely gone to decay & not only several of the logs but one of the sleepers had broken through 
                  down & that we had been in great danger of going down carriage & horses & all, the horses were all loosened & poor Bremo pull’d out by main strength, for he seem’d so overcome with
			 fright that he was incapable  assisting himself & lay quite passive & let them do what they would with him, he was hurt  in no other way than being much skin’d & bruis’d, but as it
			 was we
			 were oblig’d now to walk up a long tedious red hill & then pursued our journey in the carriage without any other accident, over abominable roads; about one o clock we came to a very wild
			 looking
			 part of the country just at the foot of the rigdge 
                   here we met a man with a gun on his shoulder and a squirrel which he had just kill’d,  grandpapa  ask’d him  some questions and found out he was the man  at whose house we were to leave the carriage and that we were a very little distance from it, it was a log house in the woods, which were clear’d away  immediately around it, a large family liv’d in it tho it had but one room, these people were the first of that half civiliz’d race who live beyond the ridge that we had seen. the man who
			 before had not deign’d to take any notice of us & not even  to go out of the road that we might pass, as soon as he heard where we were going & what we wanted, was very polite, promis’d to take care of the carriage & to have the horses fed imediately, for he was one of those who  tho they do not keep a tavern will accomodate you
			 with what ever they can & take pay for it, while the horses were eating he ask’d us in to  his house, where were his wife two old men, one his father, & a large family of children all the
			 young ones being in their shifts & shirts; none of the men wore coats tho’ they  none of them apparently had not been at work  
                  & I do not think I saw more  than one coat while we were gone & not more than two or three pair of shoes.  the people in the house were as perfectly at their ease as if they had known us all their lives;
			 the two old men enter’d into conversation with grandpapa at once, and one of them said he had been forty three years living there (within twelve miles of the bridge) &  had never seen it; now he said he was too old to go being 84, he was the
			 most unciviliz’d 
                  savage looking man of the three 
                  two tho they both were uncivilis’d, both in manners and apearance the other going with his hairy breast expos’d & both speaking of us and our family before our faces just as if we were 
                  had been absent the oldest scarcely waited for grandpapa to go out, he 
                  before he wonder’d where who that old genllman was going to & the other having great surprise answer’d it was  Colonel Jefferson, 
                  “then” said the first “I know where lives, he lives near parson Clay’s in Bedford” but the  other one said no, he did not live there he liv’d away down in Albemarle & only visited his place in  Bedford call’d poplar Forest, sometimes, that he had possessions in both these counties, & that  Randal used to have land in Bedford too. they said a good deal more about us  
                  
                      grandpapa & a great deal to us the first not even honouring us with the title of ladies, but calling us young women. how they knew so much about grandpapa I cant concieve for he never had seen either of them before. we left this place on horseback after having  refresh’d ourselves with fresh 
                  ripe apples which they gave us & began to ascend the mountain, we cross’d it at Petites gap which is near the place where James river passes the ridge, we rode three miles before we came to the top where we dined on cold bacon & chicken, & then descended three. three more
			 we had to go before we got to the place where we spent that night & the succeeding, Greenlee’s ferry. the mountain  is the wildest most romantic looking place I ever saw the trees remarkably large & tall & no under wood so that you could see for a great distance around you.
			 I saw there oaks chesnuts & poplars, & spruce pine, whi which I never saw before it is a beautiful tree. I wish we had it at Monticello, & we found there a rasberry which is better even than the garden rasberry having a fine flavour & the seeds being so small that you scarcely percieve them, the bushes were quite full of fruit tho it was so
			 late in the season, they are a bright scarlet & the bush has no thorns, the people in the neighbourhood call’d it the mountain rasp rasberry, & grandpapa remember’d that they had had them at Shadwell for many years under the name of the mountain strawberry, but they had never born there.
            August 19 Grandpapa means to hurry Johny off so soon that I have not time to say any thing more of of our trip to the Natural bridge particularly as I have written down three pages & have not got to the end of our first days
			 journey, but if you are not tir’d already I will go on with our travels in the next letter, & will try to get a little better pen ink & paper that the reading them may not be such a task,
			 at
			 present I must answer the principle articles of your letter.
            
              C.R.
            
          